Citation Nr: 1717664	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected glaucoma, for the period from March 18, 2009, and in excess of 30 percent from December 8, 2015.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1976.
  
The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has been returned to the RO in Atlanta, Georgia.

In an August 2009 rating decision, the RO adjudicated whether the Veteran's diagnosed glaucoma was related to his service-connected bilateral uveitis based on the findings of a June 2009 VA examination.  The RO found that there was no relationship between the Veteran's service-connected bilateral uveitis and his glaucoma.  In a September 2009 notice of disagreement, the Veteran indicated that he was seeking service connection for his glaucoma as secondary to his service-connected bilateral uveitis.  

In October 2015, the Board found that the evidence demonstrates that the Veteran's glaucoma is related to his service-connected bilateral uveitis.  The Board also remanded the matter for additional development and adjudication.  

During the pendency of this appeal, per the Board's October 2015 order, the RO issued a December 2015 rating decision, which assigned a 10 percent rating for glaucoma, as secondary to service-connected bilateral uveitis, effective March 18, 2009.  In May 2016, the RO issued another rating decision, assigning a 30-percent rating for glaucoma, as secondary to service-connected bilateral uveitis, effective December 9, 2015.  However, as those increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board additionally notes that in a June 2010 statement, the Veteran raised a claim of entitlement to TDIU in connection with his eye condition.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim, and for the purpose of clarity, has separately captioned the issue on the title page.

The issues of increased initial ratings for glaucoma, as secondary to service-connected bilateral uveitis, and entitlement to TDIU in connection with the Veteran's eye condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Glaucoma

The Veteran underwent a VA eye evaluation in June 2009.  Based on its review, the Board finds the June 2009 VA medical examination report insufficient insofar as the report, which indicates that a Goldmann kinetic perimetry was used for the evaluation, does not include the Goldmann chart and an interpretation of the Goldmann chart results.  Under VA regulations, for all eye disorder cases, "the results [of the eye examination] must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report." 38 C.F.R. § 4.77(a).  Here, the Goldmann chart used for the June 2009 VA evaluation and an interpretation of the Goldmann chart results have not been associated with the claims file.  These outstanding documents are necessary for the Board to review and consider in order for the Board to be able to determine the severity of the Veteran's impairment of field vision, as part of its adjudication of the Veteran's increased ratings claim.  See 38 C.F.R. § 4.77(a), (b); see also 38 C.F.R. § 4.79, Diagnostic Code 6013, 38 C.F.R. § 4.75(a) (open-angle glaucoma is to be evaluated based on "visual impairment"; visual impairment is based in part on the impairment of visual field).  Given that crucial information from the examination report is missing, the Board finds that remand is warranted.


Total Disability Rating Based on Individual Unemployability (TDIU)

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim for glaucoma, as secondary to bilateral uveitis, as the criteria for TDIU are dependent, in part, on the Veteran's service-connected disability ratings.  Accordingly, the Board will also remand the issue of entitlement to a TDIU at this time. 

Accordingly, the case is REMANDED for the following action:

1. Associate the Goldmann chart used for the June 2009 VA eye examination, and an interpretation of results of that Goldmann chart, with the Veteran's claims file. 

2. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for an increased initial evaluation of his glaucoma as well as entitlement to a TDIU based on all of his service-connected eye disorders (bilateral uveitis and glaucoma, as secondary to bilateral uveitis).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




